                   Case 1:19-cr-00924-JGK Document 24 Filed 11/20/20 Page 1 of 1
                   Case 1:19-cr-00924-JGK Document 23 Filed 11/19/20 Page 1 of 1
                                                                                            USDC SONY
                                         LAW OFFICE OF ELLIOT H. FULD                       DOCUMENT
                                                930 GRAND CONCOURSE, SUITE 1 G
                                                                                            F.L ECTRONI C;\LLY F1;_·_::r)
                                                   BRONX, NEW YORK 10451
                                                                                            DOC#
                                          PHONE: (718) 410-4111 FAX: (718) 410-4884
                                            EMAIL: EHFULD@FULDLAWOFFICES.COM
                                                                                                             --i/716/rOJO
                                                                                            r, ·, ~E F-1~~ -;-.

ELLIOT H. FULD                                                                                             NEW JERSEY OFFICE
JUDAH FULD                                                                                                242 SUNSET AVENUE
ADMITTED TO N.Y. & N.J. BAR                                                                            ENGLEWOOD, N.J. 07631




         FILED BY ECF
                                           APPi...lCATiO.~ GR,\i,1TED
                                                  SO ORD[RED                          November 18, 2020



         Hon. John G. Koetl
         United States District Court
                                          ~f/!sebt
                                           ohn :         Koeltl , U.S.D.J.

         Southern District of New York
         500 Pearl Street
                                                                        '(c?o/c?&.
         New York, NY 10007
                                          Re:      United States v. Cynthia Barimah
                                                   19-CR-00924
         Dea r Judge Koetl:



         I represent the Defendant in this matter.

         Ms. Barimah is presently at liberty pursuant to a bond filed with the court with the restrictions of
         electronic monitoring.

         Because of her numerous medical issues, the defendant is required to visit many doctors on many days
         requiring her to constantly request a block of t ime from her pre-trial officer to visit these providers.

         I, Pre-Trial Officer Lea Harmon and AUSA Sam Raymond all agree that it would better suit the
         defendant's needs, Pre-Trial's time and the court's bail conditions, if the defendant was permitted to
         leave the home every day from 8:00 AM to 8:00 PM and have a curfew of 8:00 PM every day w ith GPS
         monitoring during that time .

         We request that you order this change, on consent of all parties.
